DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 04/11/22 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding Urzaiz, it is noted that the newly added limitations are all already taught by Lau.
More specifically, Lau discloses wherein the media player device will determine the wireless delay between the media player and the wireless speakers (shown in Fig. 1, 7, paragraph 65-69).
The media player device (paragraph 42, 63) performs network ping tests (wherein “pings” require a response or acknowledge from the destination to determine the overall transmission times) to determine the delay between the player and audio receiver and determines if the video buffer can support the determined delay (paragraph 65-66).
The media player device also determines (as steps are performed by the media device; paragraph 42, 63) that a buffer of the media device is not large enough to buffer the video of the first quality long enough to synchronize an output of the video of the first quality with the output of the audio by the one or more wireless speakers based on the latency (as the media player system calculates delay times required for synchronized deterministic playback and if the video buffer is sufficient; paragraph 42-43, 65-68).
Urzaiz is then merely relied upon for the disclosure of transmission of a request upstream to the content provider when the buffer is found to be insufficient.
Therefore, applicant’s arguments are not convincing.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific details regarding the acknowledgements, when they are transmitted and how they are used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case Lau discloses performing network “pinging” testing to determine network delays, which requires transmitted and acknowledged messages to measure the travel times (paragraph 65-66) and which meets the current broad claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (Lau) (US 2019/0149874 A1) (of record) in view of Urzaiz et al (Urzaiz) (US 2005/0021830 A1) (of record).
As to claim 1, Lau discloses a method (Fig. 4, 7) comprising:
determining, by a media device (steps performed by the media device; paragraph 42, 63), a latency between the media device and one or more wireless speakers wirelessly coupled to the media device (network tests to determine transmission delay times for the audio packet to arrive for output; Fig. 7, paragraph 65-69) based on a presence or absence of one or more acknowledgements sent by the one or more wireless speakers (network ping tests measuring delay to the wireless speakers; paragraph 66),
where the media device is configured to synchronize a video of a first quality with corresponding audio (paragraph 42-45) transmitted to and output by the one or more wireless speakers (paragraph 35, 98);
determining, by the media device (steps performed by the media device; paragraph 42, 63), that a buffer of the media device is not large enough to buffer the video of the first quality long enough to synchronize an output of the video of the first quality with the output of the audio by the one or more wireless speakers based on the latency (system calculates delay times required for synchronized deterministic playback and if the video buffer is sufficient; paragraph 42-43, 65-68).
While Lau discloses in response to determining that a buffer of the media device is not large enough to buffer the video of the first quality, modifying by the media device, the audio content to synchronize the video of the second quality with the output of the audio by the one or more wireless speakers (compressed audio to reduce delay and buffering times; paragraph 42-43, 53), they fail to specifically disclose identifying, by the media device, a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, providing, by the media device, a request for the video at the second quality to a server and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio.
In an analogous art, Urzaiz discloses a system for streaming media content (Fig. 3; paragraph 70) wherein a media player device will determine that a buffer of the media device is not large enough to buffer the video of the first quality (video buffer overflow due to delays in the rate the video buffer is emptied; paragraph 43, 45, 99-100), identify a second quality of the video that the buffer can hold long enough to prevent buffer overflows (paragraph 43-44, 100), wherein the second quality of the video is lower than the first quality of the video (lower video data rate and resulting in lower quality video; paragraph 100, 103), requesting the video at the identified second quality (feedback indicating rate the buffer can handle; paragraph 43-44, 100) and outputting, by the media device, the video at the second quality and the corresponding audio (paragraph 83, 110, 138) so as to optimize transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver (paragraph 23, 35, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau’s system to include identifying, by the media device, a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, providing, by the media device, a request for the video at the second quality to a server and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio, as taught in combination with Urzaiz, for the typical benefit of optimizing transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver.

As to claim 8, Lau discloses a media device (Fig. 2) for synchronizing playback (Fig. 4, 7), comprising:
a buffer (Fig. 2, 217); and
at least one process (Fig. 2, 213) configured to perform operations comprising:
determining, by the media device (steps performed by the media device; paragraph 42, 63), a latency between the media device and one or more wireless speakers wirelessly coupled to the media device (network tests to determine transmission delay times for the audio packet to arrive for output; Fig. 7, paragraph 65-69) based on a presence or absence of one or more acknowledgements sent by the one or more wireless speakers (based on responses to network ping tests measuring delay to the wireless speakers; paragraph 66), wherein the media device is configured to synchronize a video of a first quality with corresponding audio (paragraph 42-45) transmitted to and output by the one or more wireless speakers (paragraph 35, 98);
determining, by the media device, that the buffer of the media device is not large enough to buffer the video of the first quality long enough to synchronize an output of the video of the first quality with the output of the audio by the one or more wireless speakers (system calculates delay times required for synchronized deterministic playback and if the video buffer is sufficient; paragraph 42-43, 65-68).
While Lau discloses in response to determining that a buffer of the media device is not large enough to buffer the video of the first quality, modifying by the media device, the audio content to synchronize the video of the second quality with the output of the audio by the one or more wireless speakers (compressed audio to reduce delay and buffering times; paragraph 42-43, 53), they fail to specifically disclose identifying, by the media device, a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, providing, by the media device, a request for the video at the second quality to a server and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio.
In an analogous art, Urzaiz discloses a system for streaming media content (Fig. 3; paragraph 70) wherein a media player device will determine that a buffer of the media device is not large enough to buffer the video of the first quality (video buffer overflow due to delays in the rate the video buffer is emptied; paragraph 43, 45, 99-100), identify a second quality of the video that the buffer can hold long enough to prevent buffer overflows (paragraph 43-44, 100), wherein the second quality of the video is lower than the first quality of the video (lower video data rate and resulting in lower quality video; paragraph 100, 103), requesting the video at the identified second quality (feedback indicating rate the buffer can handle; paragraph 43-44, 100) and outputting, by the media device, the video at the second quality and the corresponding audio (paragraph 83, 110, 138) so as to optimize transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver (paragraph 23, 35, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau’s system to include identifying, by the media device, a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, providing, by the media device, a request for the video at the second quality to a server and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio, as taught in combination with Urzaiz, for the typical benefit of optimizing transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver.

As to claim 15, Lau discloses a non-transitory computer-readable device (215, Fig. 2) having instructions stored (paragraph 36, 42) thereon that, when executed by at least one computing device (Fig. 2), cause the at least one computing device to perform operations to synchronize playback, the operations comprising:
determining a latency between the media device and one or more wireless speakers wirelessly coupled to the media device (network tests to determine transmission delay times for the audio packet to arrive for output; Fig. 7, paragraph 65-69) based on a presence or absence of one or more acknowledgements sent by the one or more wireless speakers (network ping tests measuring delay to the wireless speakers; paragraph 66), wherein the media device is configured to synchronize a video of a first quality with corresponding audio (paragraph 42-45) transmitted to and output by the one or more wireless speakers (paragraph 35, 98);
determine, by the media device (steps performed by the media device; paragraph 42, 63), that a buffer of the media device is not large enough to buffer the video of the first quality long enough to synchronize an output of the video of the first quality with the output of the audio by the one or more wireless speakers based on the latency (system calculates delay times required for synchronized deterministic playback and if the video buffer is sufficient; paragraph 42-43, 65-68).
While Lau discloses in response to determining that a buffer of the media device is not large enough to buffer the video of the first quality, modifying by the media device, the audio content to synchronize the video of the second quality with the output of the audio by the one or more wireless speakers (compressed audio to reduce delay and buffering times; paragraph 42-43, 53), they fail to specifically disclose identifying, by the media device, a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, providing, by the media device, a request for the video at the second quality to a server and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio.
In an analogous art, Urzaiz discloses a system for streaming media content (Fig. 3; paragraph 70) wherein a media player device will determine that a buffer of the media device is not large enough to buffer the video of the first quality (video buffer overflow due to delays in the rate the video buffer is emptied; paragraph 43, 45, 99-100), identify a second quality of the video that the buffer can hold long enough to prevent buffer overflows (paragraph 43-44, 100), wherein the second quality of the video is lower than the first quality of the video (lower video data rate and resulting in lower quality video; paragraph 100, 103), requesting the video at the identified second quality (feedback indicating rate the buffer can handle; paragraph 43-44, 100) and outputting, by the media device, the video at the second quality and the corresponding audio (paragraph 83, 110, 138) so as to optimize transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver (paragraph 23, 35, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau’s system to include identifying, by the media device, a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, providing, by the media device, a request for the video at the second quality to a server and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio, as taught in combination with Urzaiz, for the typical benefit of optimizing transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver.

As to claim 2, 9, 16, Lau and Urzaiz disclose wherein a source from which the video of the first quality is received over one or more networks (see Lau at paragraph 33, Urzaiz at paragraph 7, 145).

As to claim 3, 10, 17, Lau and Urzaiz disclose wherein the video of the first quality is high definition video (see Urzaiz at paragraph 100, 103).

As to claim 4, 11, 18, Lau and Urzaiz disclose wherein the determining that a buffer of the media device is not large enough comprises: determining a first latency of a network used to transmit the audio to one or more wireless speakers (see Lau at Fig. 7, paragraph 42-43, 65-68), wherein the second quality is based on the first latency (sufficient buffering based upon the network delay to prevent overflow; see Lau at paragraph 42-43, 65-68 and Urzaiz at paragraph 43-44, 100).

As to claim 5, 12, 19, Lau and Urzaiz disclose automatically determining a second latency of a network used to transmit the audio to one or more wireless speakers; identifying a new quality of the video based on the second latency (monitoring conditions for changes and repeating the process; see Lau at paragraph 48 and Urzaiz at paragraph 27, 100);
requesting the video at the new quality (see Urzaiz at paragraph 27, 100); and
automatically switching the outputting from the video at the second quality to the video at the new quality (see Lau at paragraph 48 and Urzaiz at paragraph 27, 100).

As to claim 6, 13, 20, Lau and Urzaiz disclose wherein the media device outputs the audio to both the one or more wireless speakers and one or more wired speakers (see Lau at Fig. 1, paragraph 25, 28, 35).

As to claim 7, 14, Lau and Urzaiz disclose wherein the first quality corresponds to a first encoding of the video, and the second quality corresponds to a second, lower encoding of the video (see Urzaiz at paragraph 100, 103).

As to claim 21, Lau and Urzaiz disclose wherein the latency corresponds to a current state of a wireless link between the media device and the one or more wireless speakers (see Lau at Fig. 1, paragraph 66-68).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 17 of U.S. Patent No. 10,805,658 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully disclose and encompass all of claimed limitations within the instant application.
Claim 1 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.
Claim 2 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.
Claim 3 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.
Claim 4 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.
Claim 5 of the instant application corresponds to claim 17 of U.S. Patent No. 10,805,658 B2.
Claim 6 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.
Claim 7 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.
Claims 8-21 are similarly rejected under claims 14 and 17 of U.S. Patent No. 10,805,658 B2, as applied above to claims 1-7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424